Exhibit 10.22

 

 

 

FIRST AMENDMENT TO LEASE

 

FIRST AMENDMENT TO LEASE (“First Amendment”) dated as of April 1 , 2019 (the
“Effective Date”) by and between JERICHO PLAZA, LLC (“Landlord”), a Delaware
limited liability company having an address at c/o Onyx Management Group, LLC,
900 Route 9 North, Suite 400, Woodbridge, New Jersey 07095, and NATHAN’S FAMOUS
SERVICES, INC., a Delaware corporation, as “Tenant”, having an office and place
of business at One Jericho Plaza, Jericho, New York 11753.

 

WITNESSETH

 

WHEREAS, Landlord’s predecessor-in-interest, One-Two Jericho Owner, LLC, as
landlord, and Tenant, as tenant, entered into that certain Agreement of Lease
dated September 11, 2009 (hereinafter referred to as the “Existing Lease”) for
(i) a portion of the Second (2nd) Floor containing 12,582 gross rentable square
feet (“Premises”) located on Wing A in the Building (“Building”) known as and
located at One Jericho Plaza, Jericho, New York 11753 (“Property”); (ii) a
portion of the lower level storage space consisting of 607 square feet and known
as Storage Unit #10 (the “Storage Space”). The Existing Lease as amended by this
First Amendment is referred to as the “Lease”.

 

WHEREAS, Tenant’s current term is set to expire on December 31, 2019 and desires
to extend the term of the Lease for an additional Ten (10) years commencing on
the Effective Date and expiring on March 31, 2029 (the “Expiration Date”).

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by each party hereto, the parties agree to extend the
term and amend the Existing Lease as follows:

 

1.     Extension of Term. The Term is hereby extended for the period commencing
on the Effective Date and expiring on Expiration Date (the “Renewal Term”).

 

2.     Annual Basic Rent. (a) Basic Rent (exclusive of all Additional Rent) with
respect to the Premises shall be payable during the Renewal Term in accordance
with the Lease in the amounts shown in the following chart:

 

 

Period

   

Annual

Basic Rent

   

Monthly

Basic Rent

   

Annual1

Electric

   

Monthly1 

Electric

   

Effective Date through March 31, 2020 

   

$440,370.00

   

$36,697.50

   

$42,149.76

   

$3,512.48

   

April 1, 2020 through March 31, 2021

   

$452,480.16

   

$37,706.68

   

$42,149.76

   

$3,512.48

   

April 1, 2021 through March 31, 2022

   

$464,923.32

   

$38,743.61

   

$42,149.76

   

$3,512.48

   

April 1, 2022 through March 31, 2023

   

$477,708.72

   

$39,809.06

   

$42,149.76

   

$3,512.48

   

April 1, 2023 through March 31, 2024

   

$490,845.72

   

$40,903.81

   

$42,149.76

   

$3,512.48

   

April 1, 2024 through March 31, 2025

   

$504,343.92

   

$42,028.66

   

$42,149.76

   

$3,512.48

   

April 1, 2025 through March 31, 2026

   

$518,213.40

   

$43,184.45

   

$42,149.76

   

$3,512.48

   

April 1, 2026 through March 31, 2027

   

$532,464.24

   

$44,372.02

   

$42,149.76

   

$3,512.48

   

April 1, 2027 through March 31, 2028

   

$547,107.00

   

$45,592.25

   

$42,149.76

   

$3,512.48

   

April 1, 2028 through March 31, 2029

   

$562,152.48

   

$46,846.04

   

$42,149.76

   

$3,512.48

 

 

--------------------------------------------------------------------------------

1 Electric is subject to escalation and adjustment pursuant to Article 9.

 

Page 1 of 7

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Tenant shall be entitled to a credit against
Annual Basic Rent in the amount of $468,460.40 in equal monthly installments of
$46,846.04 commencing on June 1, 2028 and on the first (1st) day of each month
during the Renewal Term up to and including March 31, 2029. In no event shall
Tenant’s payments of Storage Space Rent (as hereinafter defined) Electric
Charges (as hereinafter defined) and any other additional rent be abated.”

 

(b) Storage Space Rent for the Storage Space be payable during the Renewal Term
in accordance with the Lease in the amounts shown in the following chart:

 

 

Period

   

Annual 

Storage Space Basic Rent

   

Monthly

Storage Space Basic Rent

   

Effective Date through March 31, 2020 

   

$10,926.00

   

$910.50

   

April 1, 2020 through March 31, 2021

   

$11,226.48

   

$935.54

   

April 1, 2021 through March 31, 2022

   

$11,535.24

   

$961.27

   

April 1, 2022 through March 31, 2023

   

$11,842.40

   

$987.70

   

April 1, 2023 through March 31, 2024

   

$12,178.32

   

$1,014.86

   

April 1, 2024 through March 31, 2025

   

$12,513.24

   

$1,042.77

   

April 1, 2025 through March 31, 2026

   

$12,857.40

   

$1,071.45

   

April 1, 2026 through March 31, 2027

   

$13,210.92

   

$1,100.91

   

April 1, 2027 through March 31, 2028

   

$13,574.28

   

$1,131.19

   

April 1, 2028 through March 31, 2029

   

$13,947.60

   

$1,162.30

 

 

3.     AS IS; Landlord’s Work. (a) The parties hereto acknowledge that Tenant
presently occupies the Premises and Storage Space and knows the condition
thereof. Landlord shall have no obligation whatsoever to perform any build-out
or similar work to the Premises or the Storage Space and Tenant agrees to accept
same in “AS IS, WHERE IS” physical order and condition on the Effective Date and
without any representation or warranty (except as expressly set forth herein or
in the Existing Lease), express or implied, in fact or by law, by Landlord, and
without recourse to Landlord, as to the nature, condition or usability thereof
or as to the use or occupancy which may be made thereof.

 

(b) Following the date hereof, Tenant shall have the right to perform
improvements and alterations to the Premises, including installation of all
trade and operating fixtures and equipment, plumbing, lighting and other
fixtures and equipment, floor covering, and any and all other items necessary
for the proper operation of Tenant’s business (“Tenant’s Additional Term Work”).
All equipment permanently affixed to the Premises by Tenant shall not be subject
to liens, conditional sales contracts, security agreements or chattel mortgages.
Nothing contained herein shall prohibit Tenant from purchasing office and other
moveable equipment. Tenant shall complete or cause to be completed all of
Tenant’s Additional Term Work in the Premises in accordance with and pursuant to
the provisions of the Lease.

 

(c) Tenant’s contractor who performs Tenant’s Additional Term Work shall be duly
licensed in the State of New York, County of Nassau.

 

(d) Subject to the provisions hereof, Landlord shall contribute to Tenant a sum
not to exceed the sum of Five Hundred Three Thousand, Two Hundred Eighty and
00/100 ($503,280.00) Dollars (the “Alteration Fund”) towards the cost of the
performance of Tenant’s Additional Term Work, including fees of architects,
engineers, expediters, consultants, Project Management and Move Management Fees;
as well as leasehold improvements, including, but not limited to, construction,
cabling, signage and other soft costs incurred by Tenant in connection with the
performance of the Tenant’s Additional Term Work, provided, however, that no
portion of the Alteration Fund shall be used for Tenant’s office furniture and
equipment and/or Tenant’s personal property. Tenant shall have the right to
allocate any portion of the Alteration Fund not used in connection with Tenant’s
Additional Term Work as a credit against its obligation to pay Annual Basic Rent
and Additional Rent.

 

Page 2 of 7

--------------------------------------------------------------------------------

 

 

(e) Landlord shall make disbursements from the Alteration Fund to Tenant within
forty-five (45) days after receipt of the items set forth herein.

 

(f) Landlord’s obligation to disburse the Alteration Fund shall be subject to
receipt of: (i) a request for such disbursement from Lessee signed by someone
with authority to bind Tenant, together with the certification required hereby;
(ii) copies of all receipts, invoices, bills and lien waivers for the work
completed and materials furnished in connection with Tenant’s Additional Term
Work and incorporated into the Premises; (iii) copies of all contracts (to the
extent not already given to Lessor), work orders, change orders and other
documents relating to the work or materials; (iv) a certificate of Tenant’s
independent licensed architect stating that, in his opinion, the Tenant’s
Additional Term Work theretofore completed and for which the disbursement is
requested was performed in a good and workmanlike manner in accordance with the
final detailed plans and specifications for such Tenant’s Additional Term, as
approved by Landlord; (v) unconditional lien waivers, to the extent permitted by
law, from each contractor, subcontractor and materialmen who performed work in
connection with Tenant’s Additional Term Work, to the extent of the amount
theretofore paid to such contractor, subcontractor or materialman; and (f) a
certificate of occupancy for the Premises, if required.

 

(g) In no event shall the aggregate amount paid by Landlord to Tenant hereunder
exceed the amount of the Alteration Fund. Upon completion of the Tenant’s
Additional Term Work (which shall include satisfaction of the conditions set
forth herein) any amount of the Alteration Fund which has not been previously
disbursed (exclusive of amounts allocated to pay for work completed even though
the invoices covering such work have not yet been received) shall be credited
against Basic Rent and Additional Rent as hereinafter specifically provided.
Upon the disbursement of the entire Alteration Fund (or the portion thereof if
upon completion of the Tenant’s Additional Space Work the Alteration Fund is not
exhausted) Landlord shall have no further obligation or liability whatsoever to
Tenant for further disbursement of any portion of the Alteration Fund to Tenant.
It is expressly understood and agreed that Tenant shall complete at its sole
cost and expense, Tenant’s Additional Term Work, whether or not the Alteration
Fund is sufficient to fund such completion. Any costs to complete Tenant’s
Additional Term Work in excess of the Alteration Fund shall be the sole
responsibility and obligation of Tenant. Any portion of the Alteration Fund not
used in the connection with Tenant’s Additional Term Work shall be a credit
against Tenant’s obligation to pay Basic Rent and Additional Rent.

 

(h) Prior to the commencement of the Tenant’s Additional Term Work, Tenant shall
provide Landlord with copies of all contracts with contractors, subcontractors
who will be performing Tenant’s Additional Term Work.

 

(i) Tenant shall maintain comprehensive records and copies of all plans,
specifications, budgets and other appropriate documentation in connection with
any and all Tenant’s Additional Term Work, copies of which shall be furnished to
Landlord.

 

(j) Other than as specifically provided for herein, Tenant shall not do any
construction, work or alterations to the Premises, nor shall Tenant install any
items other than Tenant's trade fixtures without first: (1) obtaining Landlord's
written consent, which consent shall not be unreasonably withheld and (2)
complying with all of the terms, covenants and conditions contained in the
Lease.

 

(k) Notwithstanding anything to the contrary herein in Section 3(d) and (g) of
this First Amendment, Tenant may elect to credit the entire amount of the
Alteration Fund against the Basic Rent and Additional Rent commencing on
September 1, 2019.

 

Page 3 of 7

--------------------------------------------------------------------------------

 

 

4.     Notices. All notices in connection with the Lease shall be in writing and
shall be delivered by a national overnight courier service, or sent by certified
mail, return receipt requested, postage prepaid. Notices to Landlord and to
Tenant shall be delivered to the addresses set forth in the initial paragraph of
this First Amendment. All notices shall be effective upon delivery or attempted
delivery in accordance with this provision. Either party may change its notice
address upon written notice to the other party given in accordance with this
provision.

 

5.     Brokers. Tenant and Landlord each represent that it has not dealt with
any broker in connection with this First Amendment other than Oxford & Simpson,
Inc. (the “Broker”). Landlord and Tenant shall each indemnify the other against
any claim by any party claiming a brokerage fee or other compensation arising
due to the execution and delivery of this First Amendment if such claim is based
on allegations of communications between the party claiming the compensation and
the indemnitor, other than the Brokers. Landlord agrees to pay Broker their
commission pursuant to a separate written agreement.

 

6.     No Drafting Presumption. This is a fully negotiated agreement, and shall
not be construed against Landlord by virtue of its having been prepared by
counsel for Landlord.

 

7.     Capitalized Terms. All capitalized terms not defined in this Second
Amendment shall have the same meaning as provided for in the Lease.

 

8.     Estoppel. Tenant acknowledges that Landlord or Landlord’s
predecessor-in-interest have performed fully all obligations of “Landlord”
pursuant to the Lease in accordance with the terms thereof, that to Tenant’s
knowledge there is no default by Landlord thereunder, and there is no
circumstance which, but for the giving of notice or the passage of any
applicable cure period, will constitute a default by Landlord thereunder.
Landlord acknowledges that Tenant, during Landlord’s period of ownership of the
Building, has performed fully all obligations of “Tenant” pursuant to the Lease
in accordance with the terms thereof, that to the best knowledge of Landlord
there is no default by Tenant thereunder, and there is no circumstance which,
but for the giving of notice or the passage of any applicable cure period, will
constitute a default by Tenant thereunder.

 

9.     Lease Amendments. Effective as of Effective Date, the Lease is hereby
amended as follows:

 

(a)     The term “Base Tax Year” shall, for (i) Town and County taxation
purposes, means calendar year 2019, and (ii) state and school taxation purposes,
means the 2019/2020 fiscal tax year (namely, July 1, 2019 through June 30,
2020).

 

(b)     All existing extension options in the Lease are hereby terminated and a
new extension option is hereby added as follows:

 

“ A. Provided Tenant is not in default under this Lease (subsequent to any
required notice and the expiration of any cure period), at the time of the
exercise of the within option and as of the effective date of the renewal,
Tenant shall (provided that this Lease shall not have been theretofore earlier
terminated) have one (1) option (a “Renewal Option”) to extend the term of this
Lease for a five (5) year renewal period (the “Additional Renewal Term”) upon
the terms and conditions set forth herein.

 

B. The Additional Renewal Term shall commence on April 1, 2029 and shall expire
on March 31, 2034, or such earlier date upon which this Lease may be terminated
as herein provided, as the case may be.

 

Page 4 of 7

--------------------------------------------------------------------------------

 

 

C. The Renewal Option may be exercised only by Tenant giving Landlord written
notice (the “Renewal Notice”) of such exercise no later than June 30, 2028,
provided, however, that the Renewal Notice shall be validly and effectively
given only if, on the date that Tenant shall exercise the Renewal Option (the
“Exercise Date”) Tenant is not in default under the Lease beyond any applicable
notice and cure period. TIME SHALL BE OF THE ESSENCE with respect to the giving
of the Renewal Notice by Tenant to Landlord.

 

D Notwithstanding anything to the contrary contained herein if, on the
commencement of the Additional Renewal Term, there shall be an uncured default
by Tenant beyond any applicable notice and cure period, then Landlord, in
Landlord’s sole and absolute discretion, may elect, by written notice to Tenant,
to void Tenant’s exercise of the Renewal Option, in which case Tenant’s exercise
of the Renewal Option shall be of no force or effect and this Lease shall
terminate on the last day of last year of the term of the Lease, unless sooner
canceled or terminated pursuant to the provisions of this Lease or by law.

 

E. If Tenant shall validly exercise the Renewal Option in accordance with the
provisions hereof, then this Lease shall be extended for the Additional Renewal
Term upon all of the same terms, covenants and conditions contained in this
Lease, except that during the Additional Renewal Term there shall be an update
in the Base Tax Year for purposes of determining Additional Rent, (i) the annual
Basic Rent for the first year of the Additional Renewal Term shall reflect the
then fair market value of the Demised Premises with all relevant factors
considered taking into consideration similar spaces in comparable buildings in
Nassau County as well as annual increases and as determined in accordance with
Section F below and (ii) from and after the Exercise Date but subject to the
provisions Section 9(b) all references in this Lease to the expiration or
termination of this Lease shall be deemed to refer to the last date of the
Additional Renewal Term and all references in this Lease to the “term” shall be
deemed to include the Additional Renewal Term.

 

F. The initial determination of Basic Rent shall be made by Landlord pursuant to
notice (the “FMV Notice”) to Tenant no earlier than three hundred sixty-five
(365) days and no later than one hundred eighty (180) days prior to the
commencement of the Renewal Term. Such determination shall be binding unless
Landlord shall receive a notice from Tenant (the “FMV Objection Notice”)
objecting to Landlord’s determination and providing Tenant’s determination,
within 30 days after Landlord shall have given Tenant the FMV Notice. If
Landlord and Tenant fail to agree upon the Basic Rent for the Additional Renewal
Term within 15 days from Landlord’s receipt of the FMV Objection Notice, then
Landlord and Tenant shall each give notice to the other setting forth the name
of a disinterested and independent appraiser. If either party shall fail to give
such a designation of an appraiser within 10 days of the expiration of such
15-day period, then the first appraiser shall make the determination alone. If
both parties properly designate the name of an appraiser, the appraisers shall
then have 20 days to confer with each other and attempt to reach an agreement as
to the Basic Rent. If the two appraisers shall concur as to the determination of
the Basic Rent for the Additional Renewal Term, such determination shall be
final and binding on Landlord and Tenant. If the two appraisers fail to agree
within said 20-day period, then they shall designate a third disinterested and
independent appraiser. The decision of such third appraiser shall be final and
binding on Landlord and Tenant.

 

G. TIME SHALL BE OF THE ESSENCE with regard to Tenant’s delivery of the Renewal
Notice for the Additional Renewal Term. If Tenant shall fail to deliver to
Landlord the Renewal Notice exactly as and when required under this Article, the
Renewal Option shall terminate immediately and shall have no further force or
effect. The parties acknowledge that they have fully negotiated the terms and
provisions of this Article. Tenant acknowledges and agrees that Landlord has
granted Tenant the Renewal Option in consideration for Tenant’s agreement that
the same shall be strictly construed and enforced and that in the event the
Renewal Option shall terminate as provided above, Tenant shall not be entitled
to any grace, notice or cure periods otherwise provided under this Lease.

 

Page 5 of 7

--------------------------------------------------------------------------------

 

 

H. All previous renewal and extension rights and options heretofore provided in
the Lease are hereby deleted and Tenant’s only right to extend the term of the
Lease beyond the Expiration Date is contained in this Amendment.”

 

(c)     There shall be added to the Lease a new Article 32 entitled “Right of
First Offer” as follows:

 

“Section 32.01 (a) From and after the Effective Date hereof, subject to the
rights of existing tenants in the Building as of the date hereof, Landlord
agrees that prior to offering for lease any vacant and contiguous space on the
Second (2nd) Floor of Wing A of the Building, it shall give Tenant notice of and
the right to, at its option, expand the Demised Premises herein to include such
additional space (each an “Additional Space”) with occupancy to commence on the
Additional Space Commencement Date (as hereinafter defined) and to end on the
Expiration Date originally provided for herein.

 

(b) Tenant shall, within ten (10) days after receipt of the notice from Landlord
that the Additional Space is available for hire, notify Landlord of its
intention to lease the Additional Space (time being of the essence with respect
thereto). Tenant's failure to notify Landlord within the ten (10) day period
shall be deemed a waiver of the right to hire the Additional Space and should
such space become available again Landlord shall not be required to offer it
again to Tenant. Upon the giving of such notice the Additional Space shall be
deemed added to and a part of the Demised Premises, with the same force and
effect as if originally so demised under this Lease.

 

(c) Tenant shall have the right to inspect the Additional Space, prior to
exercising its rights herein. Tenant agrees to accept the Additional Space in
its “AS IS” state and condition on the Additional Space Commencement Date
without any representation or warranty, express or implied, in fact or by law,
by Landlord, and without recourse to Landlord, as to title thereto, the nature,
condition or usability thereof or as to the use or occupancy which may be made
thereof.

 

Section 32.02 Any notice of election to exercise the right to expand the Demised
Premises as hereinbefore provided must be in writing and sent to Landlord as
provided in this Lease. Neither the right granted to Tenant in this Article to
expand the Demised Premises, nor the exercise of such right by Tenant, shall
prevent Landlord from exercising any option or right granted or reserved to
Landlord in this Lease to terminate this Lease, and the effective exercise of
any such right of termination by Landlord shall terminate any such renewal or
extension and any right of Tenant to any such renewal or extension, whether or
not Tenant shall have exercised any such right to expand the Term. Any such
option or right on the part of Landlord to terminate this Lease pursuant to the
provisions hereof shall apply to the Additional Space.

 

Section 32.03 The “Additional Space Commencement Date” shall be the date upon
which Landlord delivers possession of the Additional Space to Tenant in
accordance with the provisions of this Lease.

 

Section 32.04 (a) All of the terms, covenants and conditions of this Lease
applicable to the Demised Premises as originally constituted shall be applicable
to the Demised Premises including the Additional Space, except that the Annual
Basic Rent shall be increased by the product of: (x) the annual fair rental
value on a square foot basis as determined in accordance with the provisions of
this First Amendment to Lease multiplied by the rentable square footage of the
Additional Space.

 

(b) During and in respect of the Term hereof, Tenant’s Proportionate Share shall
be increased by the rentable square footage of all Additional Space that Tenant
occupies in the Building.

 

Section 32.05 If Tenant shall effectively exercise its right to hire the
Additional Space, Landlord and Tenant, upon demand of either, shall execute and
deliver to each other duplicate originals of an instrument, duly acknowledged,
setting forth: (i) that the Demised Premises have been expanded to include the
Additional Space; (ii) the amount of such Additional Space; (iii) the annual
Fixed Rent payable during the Term; (iv) that such Additional Space is upon and
subject to all of the terms, covenants, conditions and limitations contained
herein; and (v) Tenant’s Proportionate Share as increased by the Additional
Space.

 

Page 6 of 7

--------------------------------------------------------------------------------

 

 

Section 32.06 The right of Tenant to hire the Additional Space as provided in
Section 32.01 is conditioned in all respects upon there being no Event of
Default in the observance or performance of any term, covenant, condition or
agreement on Tenant's part to be observed or performed under this Lease both at
the time the notice of exercise is given and immediately prior to the Additional
Space Commencement Date. Any termination, cancellation or surrender of this
Lease shall terminate Tenant's right to hire the Additional Space.”

 

10.     Ratification. Except as modified herein, the terms and provisions of the
Lease remain in full force and effect without amendment thereto.

 

11.     Confidentiality and Non-Disclosure In anticipation of executing and
delivering this Second Amendment, Tenant hereby agrees to keep secret and
confidential the terms of this Second Amendment (the “Confidential Information”)
and will not disclose it, directly or indirectly, to any other person, firm or
entity without the specific written approval and consent of the Landlord, except
to the extent required by law. The provisions hereof shall be for a period of
three (3) years from the expiration date of the Lease and shall apply to each,
every and all communications, negotiations and conversations between Tenant and
any other person, entity or thing. Tenant acknowledges that breach of this
agreement will cause irreparable damage to the Landlord and hereby consents to
the issuance of an injunction restraining such breach as a matter of course in
any action instituted for that purpose without limitation to any additional
remedies the Landlord may seek against Tenant to protect such Confidential
Information, including reasonable attorneys fees and court costs incurred in
connection therewith.

 

IN WITNESS WHEREOF, the parties have duly executed this First Amendment as of
the day and year first above written.

 

 

Landlord:

JERICHO PLAZA, LLC, a Delaware limited liability company
By: Green Onyx Jericho JV, LLC, its Operating Member
By: Onyx Jericho LLC, its Manager

                    By: /s/Samuel Girodano     Print Name: Samuel J. Giordano  
  Title: Chief Financial Officer     Execution date: 4/1/19             NATHAN’S
FAMOUS SERVICES, INC.             By: /s/ Eric Gatoff     Name: Eric Gatoff    
Title: Chief Executive Officer     Execution Date: 3/28/19

 

Page 7 of 7